                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF KENTUCKY
                                  SOUTHERN DIVISION
                                       PIKEVILLE

 SONTAY T. SMOTHERMAN,                            )
                                                  )
           Petitioner,                            )        Civil No. 7:19-cv-00038-GFVT
                                                  )
 v.                                               )
                                                  )
 H. JOYNER, Warden,                               )                JUDGMENT
                                                  )
           Respondent.                            )

                                       *** *** *** ***

         Consistent with the Memorandum Opinion and Order entered this date, and pursuant to

Rule 58 of the Federal Rules of Civil Procedure, it is hereby ORDERED and ADJUDGED as

follows:

         1.      Sontay T. Smotherman’s petition for a writ of habeas corpus pursuant to 28

U.S.C. § 2241 [R. 1] is DENIED without prejudice for failure to fully exhaust his administrative

remedies.

         2.      This action is STRICKEN from the Court’s docket.

         3.      This is a FINAL and APPEALABLE Judgment and there is no just cause for

delay.

         This 7th day of May, 2019.
